DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10, 13, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crespi et al. (US 2018/0145697).
Regarding claim 1, Crespi discloses in figures 1-3a DAC architecture that teaches: a noise splitting module (110)  configured to split an input signal (102) into a plurality of split signals (A,B,C), wherein each of the plurality of split signals is smaller than the input signal (input signal 24 bits, while split signals 3 bits, 3 bits and 4 bits; and a bypass line (142a, 142b, 142c) configured to pass the input signal directly through to an output line (152); wherein signals above a selected threshold are directed to the noise splitting module and wherein signals below the selected threshold are directed to the bypass line (see abstract and figures 1-3 and their descriptions).
Regarding claim 2, Crespi also teaches in figures 1-3, wherein the bypass line is configured to pass a set of least significant bits (2 – 3 bits lines) of the input signal through to the output line (see figures 1-3 and their descriptions).
Regarding claim 3, Crespi also teaches in figures 1-3, wherein the plurality of split signals (a,b,c) includes a first signal including least significant bits (3 bits line) of the input signal and a second signal including most significant bits (4 bits line) of the input signal (see figures 1-3, and their descriptions). 
Regarding claim 4, Nguyen also teaches wherein the noise splitting module comprises a sigma delta loop (M1) configured to split the input signal (see figures 1-3 and their descriptions). 
Regarding claim 5, Crespi also teaches a first order sigma delta loop (M2) and a higher-order sigma delta loop (M3); the sigma delta loop is configured to split the input signal into a plurality of component outputs; and a sum (320, 330) of the plurality of component outputs equals the input signal (see figure 3B and its descriptions).
Regarding claim 6, Crespi also teaches splitting module (110) includes an adder (320,330) configured to add a second signal (I) to the input signal (see figure 3B and its description).
Regarding claim 7, Crespi also teaches wherein the adder is a first adder (320) and wherein the noise splitting module includes a second adder (330) and a quantizer (inherently included in M3) configured to truncate a second adder output to provide a first output (152) (see figures 1-3 and descriptions).
Regarding claim 10, Crespi also teaches wherein the bypass line further comprises a third adder (150) configured to process the input signal and a first output to generate a second output (106) (see figures 1-3 and descriptions).
Regarding claim 13, Crespi also teaches wherein when signals are below the selected threshold, the noise splitting module is disabled (see abstract and figures 1-3 and their descriptions).
Regarding claim 19, claim 19 is similar to claim 1 in method format. Therefore, claim 19 is rejected as well as rejected in claim 1.
Regarding claim 20, claim 20 is similar to claim 2 in method format. Therefore, claim 20 is rejected as well as rejected in claim 2.

Claims 1-4 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen (USP 9,735,799).
Regarding claim 1, Nguyen discloses in figures 3, 8, and 9 a noise-shaped DAC architecture that teaches: a noise splitting module (950)  configured to split an input signal (8) into a plurality of split signals (3, 3, 4), wherein each of the plurality of split signals is smaller than the input signal (input signal 24 bits, while split signals 3 bits, 3 bits and 4 bits; and a bypass line configured to pass the input signal directly through to an output line; wherein signals above a selected threshold are directed to the noise splitting module and wherein signals below the selected threshold are directed to the bypass line (see figures 3, 8, 9 and their descriptions).
Regarding claim 2, Nguyen also teaches in either figures 3, 8, or 9 wherein the bypass line is configured to pass a set of least significant bits (2 – 3 bits lines) of the input signal through to the output line (see figures 3, 8, 9 and their descriptions).
Regarding claim 3, Nguyen also teaches in either figures 3, 8, or 9 wherein the plurality of split signals includes a first signal including least significant bits (3 bits line) of the input signal and a second signal including most significant bits (4 bits line) of the input signal (see figures 3, 8, 9 and their descriptions). 
Regarding claim 4, Nguyen also teaches wherein the noise splitting module comprises a sigma delta loop (302 or 802 or 902) configured to split the input signal (see figures 3, 8, 9 and their descriptions). 
Regarding claim 19, claim 19 is similar to claim 1 in method format. Therefore, claim 19 is rejected as well as rejected in claim 1.
Regarding claim 20, claim 20 is similar to claim 2 in method format. Therefore, claim 20 is rejected as well as rejected in claim 2.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest objected features: wherein the noise splitting module includes a register configured to filter a quantizer output and further configured to feed back a filtered quantizer output and add the filtered quantizer output to a first adder output.
Claim 9 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest objected features: wherein the register is configured to utilize a second adder on a subsequent cycle to add the filtered quantizer output to the first adder output.
Claim11 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest objected features: wherein: the noise splitting module further comprises a first multiplexor, wherein the first multiplexor is configured to process a first output; and the bypass line further comprises a second multiplexor, and wherein the second multiplexor is configured to process a second output and least significant bits of the input signal.
Claim 12 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest objected features: wherein when signals are below the selected threshold, the noise splitting module is disabled and the first multiplexor is configured 39ATTORNEY DOCKET NO.PATENT APPLICATION 26256.o880-NP (APD7423US02) to output a zero, and the second multiplexor is configured to output the least significant bits of the input signal.
Claim 14 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest objected features: further comprising a hold-off module, wherein signals below the selected threshold are directed to the hold-off module, and wherein the hold-off module is configured to postpone disabling the noise splitting module for a selected time period.
Claim 15 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, fails to teach or suggest objected features: wherein a first split signal of the plurality of split signals includes a first number of least significant bits, wherein the bypass line is configured to pass through a second number of least significant bits of the input signal, and wherein the first number of least significant bits is different from the second number of least significant bits.
Claims 16-18 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim 16 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “plurality of rotational scramblers coupled to the noise splitter configured to apply discrete element modeling to each of the plurality of parallel output signals and output a respective plurality of DEM output signals”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845